DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an enclosure that is configured to at least partially enclose the source antenna, the first receive antenna, the second receive antenna, and the FSS, wherein the enclosure includes a first enclosure area configured to at least partially enclose the first section and the first receive antenna, and wherein the enclosure includes a second enclosure area configured to at least partially enclose the second section and the second receive antenna.
 	Franklin is cited as teaching some elements of the claimed invention including a source antenna
a frequency selective surface, horizontal unit cells, vertical unit cells, and an enclosure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 14, patentability exists, at least in part, with the claimed features of   wherein an enclosure is configured to at least partially enclose the source antenna, the first receive antenna, the second receive antenna, and the FSS, wherein the enclosure includes a first enclosure area configured to at least partially enclose the first section and the first receive antenna, and wherein the enclosure includes a second enclosure area configured to at least partially enclose the second section and the second receive antenna.
 	Franklin is cited as teaching some elements of the claimed invention including a source antenna
a frequency selective surface, horizontal unit cells, vertical unit cells, and an enclosure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 22, patentability exists, at least in part, with the claimed features of wherein the second source antenna is configured to emit a second one or more electromagnetic signals through the second FSS, wherein the second FSS causes the second one or more electromagnetic signals to form at least a third beam corresponding to the fourth section, and wherein the second FSS causes the one or more electromagnetic signals to form at least a fourth beam corresponding to the fifth section; a first enclosure that is configured to at least partially enclose the first source antenna and the first FSS; and a second enclosure that is configured to at least partially enclose the second source antenna and the second FSS.  
 	Franklin is cited as teaching some elements of the claimed invention including a source antenna
a frequency selective surface, horizontal unit cells, vertical unit cells, and an enclosure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845